Citation Nr: 1632823	
Decision Date: 08/18/16    Archive Date: 08/26/16

DOCKET NO.  11-11 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1970 to January 1974.  He also had additional Reserve service, which included a period of active duty in August 1990 and September 1990.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO).  

In October 2011, a videoconference hearing was held before a Veterans Law Judge (VLJ) who is no longer employed at the Board; a transcript of the hearing is in the Veteran's record.  In November 2013, the case was remanded for additional development.  In a June 2016 response to a Board letter offering him the opportunity for another hearing before a VLJ who would decide his appeal, the Veteran declined another hearing.  The appeal is now assigned to the undersigned.    


FINDINGS OF FACT

1.  Following a fall early during service (in September 1970) the Veteran was seen for complaints of low back pain which resolved with treatment.  

2.  A chronic low back disability was not manifested in service; low back arthritis was not manifested in the first postservice year; and the preponderance of the evidence is against a finding that the Veteran's current low back disability (which includes degenerative disc disease (DDD), with nerve root compression, spondylolisthesis, and residuals of an L1 fracture) is related to his service.


CONCLUSION OF LAW

Service connection for a low back disability is not warranted.  38 U.S.C.A 
§§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied by letters in November and December 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires a VLJ who conducts a hearing to fulfill two duties:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  During the October 2011 hearing, the VLJ identified the issue on appeal, explained what is needed to substantiate a claim for service connection, and identified development to be completed.  Thereafter, the case was remanded for additional development.  A deficiency in the conduct of the hearing is not alleged.  The Board finds that there has been compliance with 38 C.F.R. § 3.103(c)(2), in accordance with Bryant.  

The Veteran's service treatment records (STRs) and pertinent postservice (civilian and Reserve service) treatment records have been secured.  He was afforded VA examinations in April 2010 and December 2013 (per the Board's November 2013 remand).  The Board finds the December 2013 examination report adequate for adjudication purposes as it reflects familiarity with the record and includes adequate rationale.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §  1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38. C.F.R. § 3.303(d).

To substantiate a claim of service connection, there must be evidence of:  (1) a current claimed disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 281 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

Certain chronic diseases (to include arthritis) may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for arthritis).  38 U.S.C.A. §  1112; 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Factual Background

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.
The Veteran's STRs show that on September 1968 service enlistment examination, clinical evaluation of his spine was normal; he denied back trouble of any kind, swollen or painful joints, and arthritis or rheumatism.  On September 7, 1970, he was seen for a complaint of a fall with trauma to his neck and back of the head with mild low back pain; x-rays were negative, and his gait and deep tendon reflexes were normal.  A September 11, 1970, record notes complaints of low back pain.  He was excused from duty and pain medication was prescribed.  On September 14, 1970, the Veteran complained of back and left leg stiffness.  He reported that he was not taking his medication regularly.  Pain medication was prescribed for three additional days, and he was reinstated to light duty.  A September 1971 record notes complaints of back pain for four hours and constipation.  On clinical examination, there was muscle tenderness but not spine tenderness; range of motion was full.  The impression was muscle strain vs. constipation.  On November 1973 separation examination, clinical evaluation of the spine was normal; the Veteran denied having, or having ever had, recurrent back pain, swollen or painful joints, and arthritis, rheumatism, or bursitis.  

As the Veteran served in the Reserves, his file contains records of periodic medical examinations between 1977 and 1988.  On the following clinical examinations, the Veteran's spine was noted to be normal: February 1978, January 1980, January 1982, January 1983, January 1984, January 1985, October 1986, and March 1988.  In the following reports of medical history, the Veteran denied having, or ever having had, recurrent back pain, swollen or painful joints, and arthritis, rheumatism, or bursitis: March 1977, February 1978, January 1979, January 1980, January 1981, January 1982, January 1984, and March 1988.  During the 11 years between 1977 and 1988, the Veteran reported low back problems on one occasion: a February 1979 clinical record notes a history of low back pain secondary "to fall 15 years ago."  The Veteran reported that he had occasional problems, but denied taking medication for his back.  The assessment was "probable muscle spasms."

A December 1, 1989, clinical record notes, "Supervisory reported individual injured back @ civilian job."  A December 1, 1989, physical profile notes, "Back injury," and explained that the Veteran was "Restricted from pay or point gaining activities until medically cleared by physician."  On December 20, 1989, the Veteran was released from the medical hold to light duty work which prohibited bending, lifting, or carrying.  He returned to full duty status on April 7, 1990.  [The records do not provide a diagnosis.]

During his month of active duty service in August and September 1990, the Veteran was not seen for low back complaints.

A March 1992 report of medical examination notes a normal spine on clinical examination; the Veteran denied having or ever having had recurrent back pain, swollen or painful joints, and arthritis, rheumatism, or bursitis. 

An October 2004 medical evaluation questionnaire notes the Veteran's report of back pain; he denied weakness in the arms, hands, legs, and feet.

A December 2005 clinical record notes that due to a history of disc problems in his back, the Veteran was assigned a profile exempting him from performing crunches.  

A January 9, 2009, MRI of the spine showed advanced multi-level DDD, compression of several nerve roots, bilateral foraminal impingement, disc herniation, spondylolithesis, and a mild remote L1 compression fracture deformity.  The report notes that, "There is no pathological signal response or marrow edema within this vertebral segment and this represents an old injury."  A January 19, 2009, clinical record notes that physical therapy was helping the Veteran low back pain.  The Veteran also reported that he had been told of a spondylolithesis "birth defect" in the past, though no further details were noted.

On April 2010 VA examination, the Veteran reported that he worked as a civilian at a Reserve base until 2006, when he retired.  He reported that he injured his back in a 12 to 14-foot fall in September of 1970.  He related that he has had problems with his low back ever since.  He described the pain as sporadic and reported once a week left lower extremity numbness.  He denied that his back interfered with his ability to do his job except for a period in 1989 when he had an exacerbation of pain which kept him off work for six weeks and on light duty for several months.  On clinical examination degenerative arthritis with disk herniation and remote fracture deformity lumbar spine with mild radiculopathy was diagnosed.  The examiner provided an inconsistent opinion regarding a nexus between the Veteran's current back disability and his back injury in service, stating "Compression fracture and degenerative arthritis is at least as likely as not secondary to incident of fall in 1970, as reported by the veteran, with no medical record documentation to support the same... Not likely, less than 50/50 probability secondary to a single incident of low back strain while [on] active duty."   

In an August 2010 statement, the Veteran expressed his belief that his back disability is due to the September 1970 fall injury.  He related that he was taken to a hospital for treatment by ambulance on September 7, 1970, and received follow-up treatment on several subsequent dates, not just September 14, 1970.  He related that when an MRI revealed a compression fracture, it "was explained to [him] that [the compression fracture] may not and probably didn't show up on a regular x-ray."  He noted that the MRI report notes, "old fracture," and stated that he has not fallen on his back since 1970.  He related that he did physical therapy as necessary to maintain range of motion "rarely" had duties "in [his] later years that would enhance the problem."  

At the October 2011 Board hearing, the Veteran testified that he was treated for low back pain from September 7 to September 14, 1970.  He denied being prescribed pain medication after the initial period of treatment, and denied having been provided a back brace.  He related that he has had back trouble through the years which he self-treated with over-the-counter pain medication.  He testified that he did not seek medical attention from the end of service until 1989, although he acknowledged that did have medical insurance through his employment during that time.  He denied any injuries or trauma to his back between 1970 and 1989.  Regarding his December 1989 work injury, he explained, "...it came over a period of maybe a week or so and things just tightened up and got numb, and I was working one night and it got so bad I couldn't accomplish my job."  The Veteran reported that a private physician who treated him in 1989 alluded to his back injury being related to his 1970 injury, "but he didn't really want to say this was the cause because he said well, it could be this, it could be that, but more likely it came from the fall when I was in the service."  He testified that he attempted to obtain copies of the 1989 private treatment records but was told that the records were "purged from the system" since he did not visit that facility for a period of 10 years.  [Correspondence from that hospital indicates that the Veteran's records are no longer available, as such records are maintained for only seven years.]  

On December 2013 VA examination, the Veteran reported that he injured his low back in service.  He reported negative x-rays, treatment with physical therapy, and light duty for one and a half months.  He reported that after discharge in 1974 he had mild intermittent low back "ache" flare ups, for which he not seek treatment as they did not interfere with his occupation or daily living activities.  He related that in the 1980s, he would wake up with intermittent mild back stiffness that resolved with activity.  Regarding the December 1989 incident, he related that he awoke with low back stiffness following a day of indoor house painting.  He reported to work that day, but eventually sought treatment in the emergency room due to low back pain and left lower extremity numbness.  He denied that a specific work injury occurred in December 1989 and denied a history of any other low back injury, accident, or trauma after separation from service in 1974.  The examiner reviewed the file and noted the September 1970 STRs as well as the Veteran's November 1973 separation examination report which is silent regarding a low back condition, and shows he denied recurrent back pain.  The examiner also noted negative examination reports in October 1986, March 1988, and March 1992, as well as physical therapy records from January 2009 which reflect the Veteran's report of low back and left leg pain twenty years prior, in 1989.    

The examiner diagnosed (1) lumbar strain resolved without joint, nerve, or bone involvement, (2) lumbar spine injury with sciatica, and (3) degenerative arthritis of the lumbar spine with disk herniation, remote fracture deformity, and mild radiculopathy.  She opined that the Veteran's current thoracolumbar spine disabilities are less likely than not incurred in or caused by an in-service injury, event, or illness.  She explained:

"Veteran with history of acute low back injury/strain while in the service in 1970 after he fell 12-14 feet landing on his back on asphalt, treated with physical therapy [sic], x-ray negative, light duty for 1 1/2 months, return to full duty.  STRs document this condition resolved without residuals.  Veteran in 12/1989 was seen for low back condition with [sciatica] with intermittent flare ups over the years. Veteran reports he worked in a physically laborious job as a civilian aircraft mechanic from late 1981 until he retired in 3/2006. The veteran was found to have degenerative arthritis with disk herniation and remote fracture deformity lumbar spine found on MRI in 2009 which was 30+ years after his acute low back injury in 1970 that resolved without bone, joint, or nerve involvement. Therefore, it is less likely than not (less than 50 percent probability) that any of the veteran's current thoracolumbar spine disabilities, had its origin in service by a single incident of low back strain while active duty that resolved and more than likely due to his injury in December of 1989 and normal wear and tear and natural biology of aging."

In an April 2014 statement, the Veteran reiterated his belief that his current back disability began with the fall injury in 1970.  He stated that in 1970 he was transported to a hospital by ambulance because he had back trauma, not a strain.  He expressed the belief that x-rays in 1970 would not have revealed the fracture seen on recent MRI.  

In a May 2016 statement, the Veteran's representative explained that the Veteran's postservice treatment records are silent for a back injury because he was working two jobs and could not afford to lose time to attend medical appointments or undergo treatment.  

Analysis

It is not in dispute that the Veteran sustained a low back injury in service; his STRs show treatment for a back injury in September 1970.  Furthermore, it is not in dispute that he has a current low back disability; diagnoses of a resolved lumbar strain, lumbar spine injury with sciatica, and degenerative arthritis of the lumbar spine with disk herniation, remote fracture deformity, and mild radiculopathy are in the record.  However, a chronic low back disability was not shown in service, as following a week of treatment in September 1970, there was no further mention of back complaints in the STRs, and on service separation examination no pertinent findings were noted and evaluation of the spine was normal.  Beyond the Veteran's report of an acute mild intermittent low back flare-up after discharge in 1974 (reported on December 2013 VA examination), there is no evidence in the record that arthritis of the spine was manifested in the first postservice year.  Postservice records do not document back complaints prior to February 1979 (assessed as muscle spasms), and then not again until December 1989.  Consequently, service connection for a low back disability on the basis that such disability became manifest in service and persisted or on a presumptive basis (for arthritis of the spine as a chronic disease under 38 U.S.C.A. § 1112) is not warranted.  

The Veteran has sought to support his theory of entitlement (alleging incurrence of the claimed back disability in an injury in service and continuity of symptoms thereafter) by his lay statements, to include on April 2010 VA examination and at the October 2011 Board hearing.  The Board acknowledges that lay evidence concerning symptoms during and after service may be competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Acknowledging that the appellant is competent to report symptoms of pain in his low back (because this requires only personal knowledge as it comes to him through his senses), the Board finds that his statements indicating that the disabilities became manifest in service and that he has had continuing symptoms since are less than credible.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) ("Credibility can be genuinely evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, official plausibility of the testimony, and the consistency of the witness' testimony"); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Contemporaneous medical records show that the Veteran denied recurrent back pain on eight occasions between March 1977 and March 1988.  Furthermore, clinical examinations found a normal spine on eight occasions between February 1978 and March 1988.  The Board finds that his denials of recurrent back pain documented contemporaneously in a clinical (medical examination) context merit greater probative weight than statements made nearly 40 years after the injury in connection with a claim for compensation.  Consequently, the Board finds that the Veteran's statements indicating his low back complaints began with an in-service injury and have persisted since are not credible.  

In the absence of credible evidence supporting that the Veteran's low back disability is a chronic disability sustained in an injury in service, with related complaints continuing since, his own opinion relating his low back disability to service is not competent evidence in the matter (because the matter of a nexus between a current back disability such as the Veteran's and a remote injury in service where there is not evidence of continuity of symptoms during the interim period is a medical question).  He is a layperson and lacks the medical knowledge and training to offer a probative opinion in this matter.  He has not submitted any medical opinion or medical literature evidence supporting his claim.   

The only adequate competent (medical opinion) evidence in the record addressing the matter of a nexus between the Veteran's September 1970 injury in-service and his current back disabilities is that of the December 2013 VA examiner.  As explained above, she opined that it is less likely than not that the Veteran's current back disabilities are related to the low back strain he sustained in service in 1970.  The examiner expressed familiarity with the record and cited to supporting factual data, and her opinion is highly probative evidence in this matter.  See Nieves-Rodriguez, 22 Vet. App. 295, 299-301 (2008).  As there is no competent evidence to the contrary, the Board finds it persuasive. 

In summary the preponderance of the competent and probative evidence in the record is against a finding that the Veteran's current back disabilities are related to his service and back injury therein, and against his claim.  Accordingly, the appeal in this matter must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).





ORDER

Service connection for a low back disability is denied.  


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


